Order insofar as appealed from reversed, with $10 costs and disbursements, and the third ordering paragraph stricken from the order. Memorandum: In the exercise of a proper discretion this restriction should not have been placed upon the examination. All concur, except Goldman, J., who dissents and votes for affirmance upon the ground that the part of the order appealed from gives plaintiffs every reasonable right of examination under the circumstances and the limitation placed thereon by Special Term was a proper exercise of that court’s discretion. (Appeal from part of an order of Monroe Special Term limiting the examination of a witness before trial.) Present — McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.